Case 3:14-cv-00852-REP-AWA-BMK Document 284 Filed 10/26/18 Page 1 of 1 PageID# 10085




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

   GOLDEN BETHUNE-HILL,
   et al.,

         Plaintiffs,

    v.                                     Civil Action No. 3:14-cv-852

   VIRGINIA STATE BOARD OF
   ELECTIONS, et al.,

         Defendants.

                                      ORDER

         The Special Master has advised the Court that, barring unusual

    circumstances,    he intends to stay within the plus-or-minus one

   percent population deviation goal outlined by the House Committee

    on Privileges and Elections (ECF No. 72-11) in redrawing the House

    of Delegates districts. The Special Master shall alert the Court if

    he is unable to stay within the plus-or-minus one percent population

    deviation goal.

         The Clerk is directed to send a copy of this Order to the Special

   Master.

         It is so ORDERED.


                                                       /s/
                                      Robert E. Payne
                                      Senior United States District Judge
                                      For the Court

    Richmond, Virginia
    Date: October 26, 2018
